DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claim 1:
wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, the first pre-defined relation having a size difference between +10% or -10%,
wherein the one or more column constant pairs corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair, the second pre-defined relation having a size difference of less than 10%, 

Claim 9:
identifying a first set of one or more column constant pairs having a first pre-defined relation to the partitioning column constant pair, wherein the first set corresponds to a first subset of one or more historical queries, the first pre-defined relation having a size difference between +10% or -10%;
identifying a second set of one or more column constant pairs having a second pre-defined relation to the partitioning column constant pair, wherein the second set corresponds to a second subset of the one or more historical queries, the second pre-defined relation having a size difference of less than 10%,

Claim 15:
wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, the first pre-defined relation having a size difference between +10% or -10%,
wherein the one or more column constant pairs corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair, the second pre-defined relation having a size difference of less than 10%, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Calmann Clements on June 17th, 2021.
	
In the claims:
1.	(Currently Amended) A computer-implemented method for federated query processing comprising:
receiving one or more source queries associated with a data set;
storing the one or more source queries as one or more historical queries;
storing at least one statistic for each of the one or more historical queries, the at least one statistic including a size for each of the one or more historical queries;
determining one or more column constant pairs associated with the one or more historical queries, each column constant pair identifying a column and a corresponding value;

wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, the first pre-defined relation having a size difference between +10% or -10%,
wherein the one or more column constant pairs corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair, the second pre-defined relation having a size difference of less than 10%, and
wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries;
based on the determined partitioning column constant pair, partitioning the data set into a first subset of the data set and a second subset of the data set;
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of the data set;
after the partitioning, determining a source column constant pair associated with a received source query;
comparing the source column constant pair to the partitioning column constant pair; 
based on the comparing, generating a result corresponding to the received source query from at least one of the following: a view, the first subset of the data set, and the second subset of the data set; and
joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined to have a greater size than the one or more historical queries including an “and” operator.

2.	(Original) The method of claim 1 wherein (i) the first pre-defined relation is a “less than or equal to” relation and the second pre-defined relation is a “greater than” relation or (ii) the first pre-defined relation is a “less than” relation and the second pre-defined relation is a “greater than or equal to” relation.


routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair;
routing the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning column constant pair; or
routing the received source query to the second subset of the data set if the source column constant pair is determined to have the second pre-defined relation to the partitioning column constant pair.

4.	(Previously Presented) The method of claim 1, wherein the first subset of the data set is located on a first data source and the second subset of the data set is located on a second data source that is different than the first data source.

5.	(Presently Presented) The method of claim 1, wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier.

6.	(Cancelled)

7.	(Original) The method of claim 1 further comprising: 
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair.

8.	(Previously Presented) The method of claim 1, wherein the first subset of the data set has the first pre-defined relation with respect to the partitioning column constant pair, and wherein the second subset of the data set has the second pre-defined relation with respect to the partitioning column constant pair.


receiving one or more source queries associated with the data set;
storing the one or more source queries as the one or more historical queries;
storing at least one statistic for each of the one or more historical queries, the at least one statistic including a size for each of the one or more historical queries;
determining a partitioning column constant pair associated with a data set, the partitioning column constant pair identifying a column and a corresponding value, the determining including 
identifying a first set of one or more column constant pairs having a first pre-defined relation to the partitioning column constant pair, wherein the first set corresponds to a first subset of one or more historical queries, the first pre-defined relation having a size difference between +10% or -10%;
identifying a second set of one or more column constant pairs having a second pre-defined relation to the partitioning column constant pair, wherein the second set corresponds to a second subset of the one or more historical queries, the second pre-defined relation having a size difference of less than 10%, and 
wherein the first subset of the one or more historical queries is within a pre-determined size of the second subset of the one or more historical queries;
based on the partitioning column constant pair, partitioning the data set into a first subset of the data set and a second subset of the data set;
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of the data set;
after determining the partitioning column constant pair, determining a source column constant pair associated with a received source query;
comparing the source column constant pair to the partitioning column constant pair; 
based on the comparing, determining a result of the received source query from at least one of the following: a view, a first subset of the data set, and a second subset of the data set; and


10.	(Cancelled)
 
11.	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the partitioning column constant pair includes a tuple comprising one or more column identifiers and one or more constants corresponding to the column identifiers.

12.	(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein (i) the first pre-defined relation is a “less than or equal to” relation and the second pre-defined relation is a “greater than” relation or (ii) the first pre-defined relation is a “less than” relation and the second pre-defined relation is a “greater than or equal to” relation.

13.	(Previously Presented) The non-transitory computer-readable medium of claim 9, the operations further comprising at least one of:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair;
routing the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning column constant pair; or
routing the received source query to the second subset of the data set if the source column constant pair is determined to have the second pre-defined relation to the partitioning column constant pair.

14.	(Previously Presented) The medium of claim 10, the operations further comprising:
determining a third subset of the one or more column constant pairs, wherein the third subset is incomparable to the partitioning column constant pair.

15.	(Currently Amended) A federated system for query processing, comprising:

a multisource partitioner executable by the at least one processor to perform operations comprising:
storing at least one statistic for each of one or more historical queries, the at least one statistic including a size for each of the one or more historical queries;
determining one or more column constant pairs associated with the one or more historical queries, each column constant pair identifying a column and a corresponding value; and
based on the one or more column constant pairs, determining a partitioning column constant pair,
wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, the first pre-defined relation having a size difference between +10% or -10%,
wherein the one or more column constant pairs corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair, the second pre-defined relation having a size difference of less than 10%, and
wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries; 
based on the partitioning column constant pair, partitioning the data set into the first subset of the data set and the second subset of the data set; 
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of the data set; and
a source router communicatively coupled to one or more data sources, the source router executable by the at least one processor to perform operations comprising:
determining a source column constant pair associated with a received source query;	

based on the comparing, determining a result of the source query from at least one of the following: a view, a first subset of the data set that is stored on a first data source of the one or more data sources, and a second subset of the data set that is stored on a second data source of the one or more data sources; and
joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined to have a greater size than the one or more historical queries including an “and” operator.

16.	(Cancelled) 

17.	(Previously Presented) The federated system of claim 15, wherein the partitioning column constant pair includes a tuple comprising one or more column identifiers and one or more constants corresponding to the column identifiers.

18.	(Previously Presented) The federated system of claim 16, wherein (i) the first pre-defined relation is a “less than or equal to” relation and the second pre-defined relation is a “greater than” relation or (ii) the first pre-defined relation is a “less than” relation and the second pre-defined relation is a “greater than or equal to” relation.

19.	(Previously Presented) The federated system of claim 15, wherein the source router 
 routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair;
 routing the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning column constant pair; or
 routing the received source query to the second subset of the data set if the source column constant pair associated with a source query is determined to have the second pre-defined relation to the partitioning column constant pair.

20.	(Previously Presented) The federated system of claim 16, the multisource partitioner further performing operations comprising:
 determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair.

21.	(Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161